Title: To George Washington from Tobias Fernald, 24 February 1783
From: Fernald, Tobias
To: Washington, George


                        
                            Sir,
                            Kittery 24th Feby 1783
                        
                        I consider my self in duty bound to explain to your Excellency the reason of my not waiting on you previous to
                            my leaving the Army and alth’o it was not owing to any neglect in me, it has caused me much uneasiness lest your
                            Excellency should impute it to inattention to or disrespect for your person which I beg leave to assure your Excellency
                            was far from being the case.
                        I came to head Quarters the 2d day of January to take my farewell of your Excellency but was very unhappy in
                            being informed that your Excellency was confined to your bed; on the 4th of January I set out for Boston and calling at
                            head Quarters was informed that your Excellency was dining—I had dined before, and therefore concluded to go to the Ferry
                            and return to head Quarters after dinner as it was very difficult passing the River and my Finances so low that had I been
                            detained ’til the River had shut up, and not been able to have carried my horses over on the Ice, I should not have
                            reached Boston without the utmost difficulty it not being in my power to draw provisions.
                        when I came to the ferry I found that in case I did not embrace the first oppertunity of crossing I should
                            be liable to be detained perhaps three days—necessity therfore obliged me not to leave it a moment until I found an
                            oppertunity of crossing.
                        Thus was I unhappily deprived of paying my last respects to your Excellency personally but neither length of
                            time nor distance of place will ever impede the respect and Friendship which I owe to your Excellency while life shall
                            last.
                        Hope this will find your Excellency and Lady and the gentlemen of the family in perfect health and
                            Tranquillity.
                        I am in a better state of health than when I left the Army am greatly encouraged that altering my diet will
                            restore my health; for the want of which no other enjoyment in life can compensate.
                        we have accounts that the enemy at Penobscot are making preparations to establish a Post at Falmouth Casco Bay
                            but whether those accounts are Official am not able to inform your Excellency.
                        Hope your Excellency will pardon me for the freedom I take in Troubling you with this letter but my knowledge
                            of your Excellencys candor and my own sincerity encourages me that the latter will
                            appologize for me. I have the Honor to be with every sentiment of esteem and respect your Excellencys most obedient humble
                            servant
                        
                            Tobias Fernald
                            late Lieut. Colo. 6th Masts Regt
                        
                    